Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Jonathan Ray Shepherd, Appellant                      Appeal from the 115th District Court of
                                                       Upshur County, Texas (Tr. Ct. No. 16,605).
 No. 06-15-00064-CR         v.                         Opinion delivered by Justice Moseley, Chief
                                                       Justice Morriss and Justice Burgess
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Jonathan Ray Shepherd, pay all costs of this appeal.




                                                      RENDERED APRIL 15, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk